State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 30, 2014                   518325
________________________________

In the Matter of JOSE RAMOS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Stein, Garry, Lynch and Devine, JJ.

                             __________


     Jose Ramas, Wallkill, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      After his urine sample tested positive for the presence of
opiates, petitioner was charged in a misbehavior report with
violating the prison disciplinary rule prohibiting drug use. He
pleaded guilty to the charge and explained that he had previously
been prescribed a narcotic for back pain, improperly kept some of
the pills for future use, and took them a few days before the
drug test. Petitioner was found guilty as charged, and that
determination was affirmed on administrative appeal. This CPLR
article 78 proceeding ensued.
                              -2-                  518325

      We confirm. Inasmuch as petitioner pleaded guilty with
explanation to the charge, he is now "precluded from challenging
the sufficiency of the evidence supporting the determination of
guilt" (Matter of Robinson v Prack, 119 AD3d 1309, 1309 [2014];
see Matter of Tingling v Fischer, 108 AD3d 989, 990 [2013]).
Petitioner, in any event, readily admitted that he "did wrong" in
retaining the narcotic instead of taking it when it was
proffered. Petitioner made no effort to submit any additional
evidence in his defense and, contrary to his contention, the
Hearing Officer had no independent obligation to do so (see
e.g. Matter of Howell v Goord, 251 AD2d 910, 911 [1998], appeal
dismissed 92 NY2d 939 [1998], lv dismissed and denied 92 NY2d
1043 [1999]).

     Peters, P.J., Stein, Garry, Lynch and Devine, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and the petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court